           Case 4:21-cv-02722-DMR Document 1 Filed 04/15/21 Page 1 of 8



 1   STEPHANIE FORMAN, ESQ.; STATE BAR NO.: 195757
     ANDREA BREUER, ESQ.; STATE BAR NO.: 161819
 2
       THARPE & HOWELL, LLP
 3   15250 Ventura Blvd., Ninth Floor
      Sherman Oaks, California 91403
 4   (818) 205-9955; (818) 205-9944 fax
     E-Mail: sforman@tharpe-howell.com
 5   E-Mail: abreuer@tharpe-howell.com
 6   Attorneys for Defendant,
           LOWE’S HOME CENTERS, LLC
 7

 8
                            UNITED STATES DISTRICT COURT
 9
                          NORTHERN DISTRICT OF CALIFORNIA
10

11   ARMAAN FAIEZ by and through his           Case No.:
     Guardian ad Litem, PARWIEZ FAIEZ          [Contra Costa Superior Court Case No.:
12                                             CIVMSC21-00131]
                         Plaintiff,
13                                             NOTICE OF REMOVAL OF ACTION
     v.                                        UNDER 28 U.S.C. §1332 & §1441(b)
14                                             (DIVERSITY) BY DEFENDANT
     LOWE’S HOME CENTERS, LLC                  LOWE’S HOME CENTERS, LLC
15   DOES 1 TO 5
16                       Defendants.           Complaint Filed: January 27, 2021
17

18           PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §1332 and §1441(b),
19   Defendant LOWE’S HOME CENTERS, LLC, contemporaneously with the filing of
20   this notice, is effecting the removal of the below referenced action from the Superior
21   Court of the State of California for the County of Contra Costa, to the United States
22   District Court – Northern District of California. The removal is based, specifically,
23   on the following grounds:
24   ///
25   ///
26   ///
27   ///
28   ///
                                        -1-
               NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 & §1441(b)
                 (DIVERSITY) BY DEFENDANT LOWE’S HOME CENTERS, LLC
                                                  Case 4:21-cv-02722-DMR Document 1 Filed 04/15/21 Page 2 of 8



                                        1                       JURISDICTION AND VENUE ARE PROPER
                                        2           1.      This is a civil action over which this Court has original jurisdiction based
                                        3   on diversity of citizenship under 28 U.S.C. § 1332(a), and is one which may be
                                        4   removed to this Court by Defendant under 28 U.S.C. § 1441(b) because it is a civil
                                        5   action between citizens of different states and the amount in controversy exceeds
                                        6   $75,000, exclusive of interest and costs, as set forth below. 28 U.S.C. §§ 1332,
                                        7   1441(a), and 1146(b).
                                        8           2.      Venue is proper in this Court under 28 U.S.C. §§ 84(b), 1391 and 1446.
                                        9                           PLEADINGS, PROCESS AND ORDERS
                                       10           3.      On January 27, 2021, Plaintiff, ARMAAN FAIEZ (“Plaintiff”), by and
                                       11   through his Guardian Ad Litem, PARWIEZ FAIEZ, commenced the above-entitled
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   civil action in the Superior Court for the County of Contra Costa by filing a Complaint
                                       13   entitled Armaan Faiez by and through his Guardian ad Litem, Parwiez Faiez v. Lowe’s
                                       14   Home Centers, LLC, Case No. C21-00131. True and correct copies of the Summons,
                                       15   Complaint, Application and Order For Appointment of Guardian Ad Litem – Civil,
                                       16   Notice of Case Management Conference, and Unlimited Jurisdiction Civil Action
                                       17   Package filed in this matter are attached and incorporated by reference collectively as
                                       18   Exhibit “A.”
                                       19           4.      On February 8, 2021, the Summons, Complaint and associated
                                       20   documents comprising Exhibit “A” were personally served on LOWE’S HOME
                                       21   CENTERS, LLC, through its agent for service of process.
                                       22           5.      On February 26, 2021, LOWE’S HOME CENTERS, LLC filed its
                                       23   Answer to Complaint, Demand for Jury Trial, and Stipulation to Strike Count From
                                       24   Complaint and [Proposed] Order. True and correct copies of LOWE’S HOME
                                       25   CENTERS, LLC’s Answer to Complaint, Demand for Jury Trial, and Stipulation to
                                       26   Strike Count From Complaint and [Proposed] Order are collectively attached and
                                       27   incorporated by reference as Exhibit “B.”
                                       28   ///
                                                                                  -2-
                                                         NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 & §1441(b)
                                                           (DIVERSITY) BY DEFENDANT LOWE’S HOME CENTERS, LLC
                                               Case 4:21-cv-02722-DMR Document 1 Filed 04/15/21 Page 3 of 8



                                        1         6.      The attached exhibits constitute all process, pleadings and orders served
                                        2   upon Defendant in this matter.
                                        3                                           DIVERSITY
                                        4         A.      Citizenship
                                        5         7.      This is a civil action over which this Court has original jurisdiction under
                                        6   28 U.S.C. § 1332, in that it is a civil action wherein the amount in controversy exceeds
                                        7   the sum of $75,000.00, exclusive of interest and costs. This action is one that may be
                                        8   removed to this Court by Defendant under 28 U.S.C. section 1441(b), as the action is
                                        9   between citizens of different states.
                                       10         8.      Plaintiff was, at the time of the filing of this action, and presently remains
                                       11   domiciled in the State of California and is a citizen of the State of California.
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12         9.      Defendant LOWE’S HOME CENTERS, LLC, is a limited liability
                                       13   company. The citizenship of a limited liability company, for purposes of diversity
                                       14   jurisdiction, is the citizenship of its members. Cosgrove v. Bartolotta, 150 F.3d 729,
                                       15   731 (7th Cir. 1998); Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894,
                                       16   899 (9th Cir. 2006). LOWE’S HOME CENTERS, LLC is a manager-managed limited
                                       17   liability company with its only member being Lowe’s Companies, Inc. Lowe’s
                                       18   Companies, Inc., is a publicly traded North Carolina corporation with its principal
                                       19   place of business in the State of North Carolina. Accordingly, LOWE’S HOME
                                       20   CENTERS, LLC is a citizen of the State of North Carolina.
                                       21         10.     Complete diversity of citizenship exists as between Plaintiff ARMAAN
                                       22   FAIEZ by and through his Guardian Ad Litem, Parwiez Faiez and Defendant LOWE’S
                                       23   HOME CENTERS, LLC.
                                       24         B.      Fictitious Does
                                       25         11.     Defendants DOES 1 to 5, are wholly fictitious. The Complaint does not
                                       26   set forth the identity, citizenship, or status of any said fictitious defendants. In
                                       27   determining whether a civil action is removable on the basis of jurisdiction under
                                       28   section 1332(a), the citizenship of defendants sued under fictitious names shall be
                                                                                -3-
                                                       NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 & §1441(b)
                                                         (DIVERSITY) BY DEFENDANT LOWE’S HOME CENTERS, LLC
                                                  Case 4:21-cv-02722-DMR Document 1 Filed 04/15/21 Page 4 of 8



                                        1   disregarded. 28 U.S.C §. 1441(b)(1); Newcombe v. Adolf Coors Co., 157 F.3d 686,
                                        2   690-91 (9th Cir. 1998). Accordingly, the mere fact that the Complaint makes reference
                                        3   to fictitious defendants does not destroy diversity jurisdiction and does not preclude
                                        4   this action from being properly removed to this Court.
                                        5                             AMOUNT IN CONTROVERSY
                                        6           12.   Plaintiff’s Complaint sets forth a cause of action for premises liability
                                        7   sounding in negligence. See, Exhibit “A.” Plaintiff ARMAAN FAIEZ, by and
                                        8   through his Guardian Ad Litem, Parwiez Faiez alleges that on March 25, 2018, while
                                        9   shopping with his parents at defendant’s retail store, a Lowe’s employee walked out
                                       10   of an aisle carrying a 6-foot umbrella pole and struck Plaintiff across the face.
                                       11   Although Plaintiff was prohibited from stating a specific amount demanded in his
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   Complaint, Defendant has been able to ascertain through the Complaint and “other
                                       13   paper” that the amount in controversy exceeds $75,000.00.1
                                       14           13.   Where a complaint does not allege a specific amount in damages, the
                                       15   removing defendant bears the burden of proving by a “preponderance of the evidence”
                                       16   facts that support an inference that the amount in controversy exceeds the statutory
                                       17   minimum. Singer v. State Farm Mut. Auto Ins. Co., 116 F.3d 373, 376 (9th Cir. 1996);
                                       18   see, McPhail v. Deere and Company, 529 F.3d 947, 955 (10th Cir. 2008) (“It is only
                                       19   the jurisdictional facts that must be proven by a preponderance – not the legal
                                       20   conclusion that the statutory threshold amount is in controversy.”). This standard is
                                       21   not a “daunting” one, as courts recognize that unlike the “legal certainty test”
                                       22   applicable where the complaint does allege a specific amount in damages, the
                                       23   removing defendant is not obligated to “research, state, and prove the plaintiff’s claim
                                       24   for damages.” McCraw v. Lyons, 863 F. Supp. 430, 434 (W.D. Ky. 1994); see also,
                                       25   Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1204-05 (E.D. Cal. 2008).
                                       26   ///
                                       27
                                            1
                                             California Law prohibits personal injury plaintiffs from stating a specific amount of
                                       28   damages sought in the complaint. See, Cal. Code Civ. Proc. § 425.10.
                                                                               -4-
                                                      NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 & §1441(b)
                                                        (DIVERSITY) BY DEFENDANT LOWE’S HOME CENTERS, LLC
                                               Case 4:21-cv-02722-DMR Document 1 Filed 04/15/21 Page 5 of 8



                                        1         14.    A defendant must merely set forth the underlying facts supporting an
                                        2   inference that the amount in controversy exceeds the statutory minimum. A defendant
                                        3   must establish jurisdiction by proving jurisdictional facts, i.e., proof of what the
                                        4   plaintiff is seeking to recover. McPhail, 529 F.3d at 954-55. “Once the facts have
                                        5   been established, uncertainty about whether the plaintiff can prove [h]is substantive
                                        6   claim, and whether damages (if the plaintiff prevails on the merits) will exceed the
                                        7   threshold, does not justify dismissal.” Meridian Secs. Ins. Co. v. Sadowski, 441 F.3d
                                        8   540, 543 (7th Cir. 2006); see also, McPhail, 529 F.3d at 954 (once underlying
                                        9   jurisdictional facts are proven, “a defendant (like a plaintiff) is entitled to stay in
                                       10   federal court unless it is ‘legally certain’ that less than $75,000 is at stake”).
                                       11         15.    On March 23, 2021, Plaintiff served Defendant with a Statement of
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   Damages under California Code of Civil Procedure § 452.11. The Statement of
                                       13   Damages establishes that the amount in controversy in this litigation exceeds the
                                       14   $75,000 statutory minimum. A true and correct copy of Plaintiff’s Statement of
                                       15   Damages is attached and incorporated by reference as Exhibit “C.”
                                       16         16. Plaintiff’s Statement of Damages states that he is seeking at least $300,000
                                       17   in general damages. Ibid. Thus, the amount in controversy exceeds the $75,000
                                       18   statutory minimum and federal jurisdiction is proper.
                                       19         17.    28 USC § 1446(b)(3) provides that, where the case stated by the initial
                                       20   pleading is not removable, a notice of removal can be filed within thirty (30) days after
                                       21   receipt by the defendant, through service or otherwise, of an amended pleading,
                                       22   motion, order “or other paper” from which it may first be ascertained that the case is
                                       23   one which is or has become removable. A statement of damages under California Code
                                       24   of Civil Procedure section 425.11, is a written statement setting forth the nature and
                                       25   amount of damages being sought, and constitutes “other paper” under section
                                       26   1446(b)(3). See Hanson v. Equilon Enterprises LLC (N.D.Cal. 2014) 2014 U.S. Dist.
                                       27   LEXIS 110795, *9 (finding statement of damages served on defendant by plaintiff
                                       28   constituted “other paper”).
                                                                              -5-
                                                     NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 & §1441(b)
                                                       (DIVERSITY) BY DEFENDANT LOWE’S HOME CENTERS, LLC
                                                  Case 4:21-cv-02722-DMR Document 1 Filed 04/15/21 Page 6 of 8



                                        1           18.   The test for whether the amount in controversy is satisfied is whether
                                        2   there is a “reasonable probability” that the claim exceeds $75,000. Scherer v. The
                                        3   Equitable Life Assurance Society of the U.S., 347 F.3d 394, 397 (2d. Cir. 2003). The
                                        4   Ninth Circuit has adopted the “either-viewpoint rule,” meaning that the amount in
                                        5   controversy requirement is satisfied if (1) Plaintiff seeks to recover more than
                                        6   $75,000.00 or (2) the recovery Plaintiff seeks will cost the defendant more than the
                                        7   jurisdictional threshold. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 405 (9th
                                        8   Cir. 1996).
                                        9           19.   Plaintiff’s Statement of Damages constitutes “other paper” and satisfies
                                       10   the amount in controversy requirement. Therefore, federal jurisdiction is proper.
                                       11                              TIMELINESS OF REMOVAL
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12           20.   This Notice of Removal is timely filed in that it has been filed within
                                       13   thirty (30) days after receipt by Defendant of Plaintiff’s Statement of Damages on
                                       14   March 23, 2021, which first indicated that the amount in controversy exceeds $75,000
                                       15   and the matter is removable. 28 U.S.C. § 1446(b)(3).
                                       16           21.   Further, the instant removal is brought within one year of the
                                       17   commencement of the underlying action as required by 28 U.S.C. section 1446(c)(1).
                                       18   As noted, Plaintiff filed his Complaint on January 27, 2021.
                                       19   ///
                                       20   ///
                                       21   ///
                                       22   ///
                                       23   ///
                                       24   ///
                                       25   ///
                                       26   ///
                                       27   ///
                                       28   ///
                                                                               -6-
                                                      NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 & §1441(b)
                                                        (DIVERSITY) BY DEFENDANT LOWE’S HOME CENTERS, LLC
                                               Case 4:21-cv-02722-DMR Document 1 Filed 04/15/21 Page 7 of 8



                                        1         22.   For all of the foregoing reasons, this Court has original jurisdiction under
                                        2   28 U.S.C. §§ 1332 and 1441(b) and removal is proper at this time.
                                        3

                                        4   Dated: April 15, 2021                             THARPE & HOWELL, LLP
                                        5

                                        6

                                        7                                              By:
                                                                                              STEPHANIE FORMAN
                                        8                                                     ANDREA BREUER
                                        9
                                                                                              Attorneys for Defendant,
                                                                                              LOWE’S HOME CENTERS, LLC
                                       10

                                       11
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12

                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19
                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                             -7-
                                                    NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 & §1441(b)
                                                      (DIVERSITY) BY DEFENDANT LOWE’S HOME CENTERS, LLC
                                                 Case 4:21-cv-02722-DMR Document 1 Filed 04/15/21 Page 8 of 8



                                        1                                                 PROOF OF SERVICE
                                        2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                        3   1. At the time of service, I was at least 18 years of age and not a party to this legal
                                               action.
                                        4
                                            2. My business address is 15250 Ventura Boulevard, Ninth Floor, Sherman Oaks,
                                        5      CA 91403.
                                        6   3. I served copies of the following documents (specify the exact title of each
                                               document served):
                                        7
                                                       NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 &
                                        8            §1441(b) (DIVERSITY) BY DEFENDANT LOWE’S HOME CENTERS,
                                                                                 LLC
                                        9
                                            4. I served the documents listed above in item 3 on the following persons at the
                                       10      addresses listed:
                                       11
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                                    Nick Casper, Esq.                    Attorneys for Plaintiff, ARMAAN
                                                    CASPER, MEADOWS, SCHWARTZ FAIEZ by and through his Guardian
    THARPE & HOWELL, LLP




                                       12           & COOK                               ad Litem, PARWIEZ FAIEZ
                                       13
                                                    2121 N. California Blvd., Suite 1020
                                                    Walnut Creek, CA 94596
                                       14
                                                    Tel: (925) 947-1147
                                                    Fax: (925) 947-1131
                                       15
                                                    Email: ncasper@cmslaw.com

                                       16
                                            5. a.         X        ONLY BY ELECTRONIC TRANSMISSION. Only by e-mailing
                                                                   the document(s) to the persons at the e-mail address(es) listed during
                                       17                          the Coronavirus (Covid-19) pandemic and pursuant
                                       18                          to Fed.R.Civ.P.Rule 5, this office will be working remotely, not able
                                                                   to send physical mail as usual, and is therefore using only electronic
                                       19                          mails. No electronic message or other indication that the transmission
                                       20                          was unsuccessful was received within a reasonable time after the
                                                                   transmission.
                                       21
                                            6. I served the documents by the means described in item 5 on (date): See below
                                       22
                                            I declare under penalty of perjury under the laws of the State of California that the
                                       23   foregoing is true and correct.
                                       24
                                             4/15/2021             Belinda A. Porras
                                       25      DATE                   (TYPE OR PRINT NAME)                (SIGNATURE OF DECLARANT)
                                       26

                                       27
                                            I:\31000-000\31982\Pleadings\FEDERAL\Notice of Removal.docx
                                       28
                                                                                  -8-
                                                         NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1332 & §1441(b)
                                                           (DIVERSITY) BY DEFENDANT LOWE’S HOME CENTERS, LLC
